Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (Pub. No.: US 2017/0069473 A1) in view of Xu et al. (Pub. No.: US 2007/0077763 A1).

Regarding claim 1. Saito teaches a plasma generating system (FIG. 3), comprising: 
a microwave generator (FIG. 3, a microwave generator 28) for generating microwave energy (paragraph [0048], “plasma excited using microwaves “) and 

a power supply (FIG. 3, a high-frequency power source 58) for providing electrical power to the microwave generator (paragraph [0051], ”The high-frequency 

at least one microprocessor (paragraph [0075], “The controller 122 includes a microcomputer”); a module communicatively coupled to the at least one processor and including at least one of digital input-output (DIO) and analogue input-output (AlO). 

Saito further teaches digital signal inputs (FIG. 3, MST, MSP1, MSP2) but does not explicitly disclose a module communicatively coupled to the at least one processor and including at least one of digital input-output (DIO) and analogue input-output (AlO).

Xu teaches a module communicatively coupled to the at least one processor and including at least one of digital input-output (DIO) and analogue input-output (AlO) (paragraph [0045], “Controller 102 includes a microprocessor (not shown), memory (not shown), and a digital I/0 port (not shown) that is capable of generating control voltages sufficient to communicate with reactor”).

	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Saito in view of Xu to incorporate to incorporate digital I/O module (port) that is capable of generating control voltages sufficient to communicate with reactor (Xu, paragraph [0045]).

Regarding claim 5. Saito as modified above further teaches further teaches one or more sensors (FIG. 3, pressure sensor 21, temperature sensor 22) communicatively coupled to and configured to exchange data with the module (paragraph [0058], “he pressure sensor 21 outputs a pressure signal MSP2 indicating the detected atmospheric pressure to the controller 122” and paragraph [0059], “The temperature sensor 22 outputs a temperature signal MST indicating the detected temperature to the controller 122”).

Regarding claim 6. Saito as modified above further teaches the one or more sensors are coupled to the module by a cable harness (FIG. 3 shows pressure and temperature signals from sensors are coupled with controller 122, i.e. wired or cable connected as wireless connection is not mentioned).

Regarding claim 7. Saito as modified above further teaches a waveguide (FIG.3, a waveguide 32) coupled to the microwave generator (FIG. 3 32 is coupled to 28) and configured to transmit the microwave energy therethrough (paragraph [0065], “The microwaves output from the microwave generator 28 propagate through the waveguide 32”); 
an inner wall (FIG. 3, a side wall 12a, a bottom portion 12b, a ceiling portion 12c) disposed within the waveguide to define a plasma cavity (FIG. 3, the chamber 12), a plasma being generated within the plasma cavity using the microwave energy (paragraph [0065]);



Regarding claim 8, Saito as modified above further teaches a valve (Saito, FIG. 3, 91) coupled to the module and configured to control the flow rate of the first gas (Saito, paragraph [0066], “The first gas line 82 includes a first gas supply pipe 90, the first solenoid valve 91, and a pressure sensor 120”)..

Regarding claim 9, Saito as modified above further teaches a flow inlet mounted (Saito,FIG. 3, gas pipe 104) on a second side of the waveguide and configured to introduce a second gas into the plasma cavity (Saito, FIG. 3, 84, paragraph [0071]. “The second gas line 84 includes a buffer chamber 100”); and a second flow rate sensor coupled to the module and configured to measure a flow rate of the second gas (Saito paragraph [0073], “uniform flow rate in a conversely radial form.  The configuration of the main portion of the second gas line 84 (the buffer chamber 100 and the gas ejecting ports 102”).

Regarding claim 10, Saito as modified above further teaches a valve (Saito, FIG. 3, 106) coupled to the module and configured to control the flow rate of the second gas (Saito, paragraph [0071], “he second solenoid valve 106 is provided in the second gas supply pipe 104.  The processing gas sent from the processing gas supply unit 80 to the second gas line 84 sequentially flows through the second gas supply pipe 104 and the buffer chamber”)


Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito and Xu as applied to claim 1 above, and further in view of Mizutani et al. (Pub. No.: US 2015/0039099 A1).

Regarding claim 2, Combination of Siato and Xu teaches limitation of claim 1 but does not disclose a programmable logic controller (PLC) communicatively coupled to the power supply by a daisy chain network (paragraph [0246], “a PLC system constituted by a master control unit (master unit 10/CPU unit 40) and one or more IO units 20 that are connected in a daisy chain”).

Mizutani teaches a programmable logic controller (PLC) communicatively coupled to the power supply by a daisy chain network (paragraph [0246], “a PLC system constituted by a master control unit (master unit 10/CPU unit 40) and one or more IO units 20 that are connected in a daisy chain”).



Regarding claim 3, Saito as modified above further teaches the daisy chain network includes an Ethernet cable (Mizutani,  paragraph [0047], “various types of industrial Ethernet (registered trademark) can be used as such a field bus”).

Regarding claim 4, Saito as modified above further teaches a graphic user interface (GUI) communicatively coupled to the PLC (Mizutani, paragraph [0236], “IO units 20 ... to monitor whether or not a data frame has been received from a preceding-stage side”).

Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (Pub. No.: US 2017/0069473 A1) in view of Mizutani et al. (Pub. No.: US 2015/0039099 A1) and further in view of Xu et al. (Pub. No.: US 2007/0077763 A1).

Regarding claim 11, Saito teaches a plasma generating system (FIG. 3) comprising: 
a plurality of reactor systems (paragraph [0005], the first processing chamber and the second processing chamber”); each of the plurality of reactor systems including: 



a power supply (FIG. 3, a high-frequency power source 58) for providing electrical power to the microwave generator (paragraph [0051], ”The high-frequency power source 58 outputs a voltage of a predetermined frequency with a predetermined power”) and including a controller (FIG. 3, CONTROLLER, 122) that comprises: 

at least one microprocessor (paragraph [0075], “The controller 122 includes a microcomputer”); a module communicatively coupled to the at least one processor and including at least one of digital input-output (DIO) and analogue input-output (Al1). 

Saito does not disclose a programmable logic controller (PLC); and a plurality of reactor systems coupled to the PLC by a daisy chain network.

Mizutani teaches a programmable logic controller (PLC); and a plurality of reactor systems coupled to the PLC by a daisy chain network (paragraph [0246], “a PLC system constituted by a master control unit (master unit 10/CPU unit 40) and one or more IO units 20 that are connected in a daisy chain”).

	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Saito in view of Mizutani to incorporate 

Saito further teaches digital signal inputs (FIG. 3, MST, MSP1, MSP2) but does not explicitly disclose a module communicatively coupled to the at least one processor and including at least one of digital input-output (DIO) and analogue input-output (AlO).

Xu teaches a module communicatively coupled to the at least one processor and including at least one of digital input-output (DIO) and analogue input-output (AlO) (paragraph [0045], “Controller 102 includes a microprocessor (not shown), memory (not shown), and a digital I/0 port (not shown) that is capable of generating control voltages sufficient to communicate with reactor”).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Saito in view of Xu to incorporate to incorporate digital I/O module (port) that is capable of generating control voltages sufficient to communicate with reactor (Xu, paragraph [0045]).

Regarding claim 12, Saito as modified above further teaches the daisy chain network includes an Ethernet cable (Mizutani, paragraph [0047], “various types of industrial Ethernet (registered trademark) can be used as such a field bus”).

Regarding claim 13, Saito as modified above further teaches a graphic user interface (GUI) communicatively coupled to the PLC (Mizutani, paragraph [0236], “IO 

Regarding claim 14. Saito as modified above further teaches one or more sensors (FIG. 3, pressure sensor 21, and temperature sensor 22) communicatively coupled to and configured to exchange data with the module module (paragraph [0058], “he pressure sensor 21 outputs a pressure signal MSP2 indicating the detected atmospheric pressure to the controller 122” and paragraph [0059], “The temperature sensor 22 outputs a temperature signal MST indicating the detected temperature to the controller 122”).

Regarding claim 15. Saito as modified above further teaches the one or more sensors are coupled to the module by a cable harness (FIG. 3 shows pressure and temperature signals from sensors are coupled with controller 122, i.e.  wired or cable connected as wireless connection is not mentioned).

Regarding claim 16, Saito as modified above further teaches a waveguide (FIG.3, a waveguide 32) coupled to the microwave generator (FIG. 3 32 is coupled to 28) and configured to transmit the microwave energy therethrough (paragraph [0065], “The microwaves output from the microwave generator 28 propagate through the waveguide 32”); 



an adaptor (FIG. 3, gas supply pipe, 90) mounted on a first side of the waveguide (FIG. 3, 90 is mounted with waveguide 16) and configured to introduce a first gas into the plasma cavity (FIG. 3, 82 and ) and including a gas outlet through which a gas processed by the plasma exits the plasma cavity (FIG. 3 12h and paragraph [0050],” the exhaust hole 12h is provided in the bottom portion 12b”); and a first flow rate sensor (FIG. 3, pressure sensor 120) coupled to the module and configured to measure a flow rate of the first gas (paragraph [0066], “The first gas line 82 includes a first gas supply pipe 90, the first solenoid valve 91, and a pressure sensor 120”).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify Borsuk in view of Saito to incorporate gas flow in plasma chamber and control rate of flow replacing Borsuk’s already prepared gas mixture enclosed in the plasma as in detailed adjustment of the hydrogen partial pressure is enabled by adjustment of, for example, a flow rate of H2 gas.  Since the processing gas contains N2 gas, plasma of the processing gas may be stably generated (Saito, paragraph [0027]).

Regarding claim 17, Saito as modified above further teaches a valve (Saito, FIG. 3, 91) coupled to the module and configured to control the flow rate of the first gas 

Regarding claim 18, Saito as modified above further teaches a flow inlet mounted (Saito, FIG. 3, gas pipe 104) on a second side of the waveguide and configured to introduce a second gas into the plasma cavity (Saito, FIG. 3, 84, paragraph [0071]. “The second gas line 84 includes a buffer chamber 100”); and a second flow rate sensor coupled to the module and configured to measure a flow rate of the second gas (Saito paragraph [0073], “uniform flow rate in a conversely radial form.  The configuration of the main portion of the second gas line 84 (the buffer chamber 100 and the gas ejecting ports 102”).

Regarding claim 19, Saito as modified above further teaches a valve (Saito, FIG. 3, 106) coupled to the module and configured to control the flow rate of the second gas (Saito, paragraph [0071], “he second solenoid valve 106 is provided in the second gas supply pipe 104.  The processing gas sent from the processing gas supply unit 80 to the second gas line 84 sequentially flows through the second gas supply pipe 104 and the buffer chamber”).

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. 

Response to Rejection of Claims under 35 U.S.C. § 103 

Regarding claim 1, Applicant arguers that “In rejecting claim 1, the Office has equated the high-frequency power source (58) of the Saito system to the power supply recited in claim 1. However, the frequency of voltage output from the high-frequency power source (58) is 13.56 MHz, i.e., the high- frequency power source (58) generates R.F. power. (See paragraph [0051] of Saito.) In marked contrast, as discussed above, the power supply of the presently claimed invention provides power to a microwave generator for generating microwave energy, where the frequency of the microwave is 300 MHz - 300 GHz. As such, Applicant respectfully submits that Saito fails to teach or suggest the power supply that provides electrical power to the microwave generator, as recited in claim 1. Even though Saito merely discloses a microwave generator (28), Saito fails to disclose a power supply for the microwave generator (28), much less any power supply that has a controller having a microprocessor and a module. Xu is also silent as to a power supply that provides electrical power to a microwave generator”.

Examiner respectfully disagrees. First of all claim 1 does not anywhere recite that ‘high frequency range 300 MHz - 300 GHz’. Saito teaches high frequency power supply to the microwave generator (FIG. 3, 58 is a high frequency power generator, also see paragraph [0051] where it is clearly mentioned 58 is “the high-frequency power source”.

Applicant further argues that “Saito fails to teach or suggest a module that is communicatively coupled to the at least one processor and includes at least one of 

Examiner respectfully disagrees. As Saito teaches microprocessor in paragraph [0075] that “the controller 122 includes a microcomputer” and digital signal inputs MST, MSP1 etc. and analogue input-output (AI0) in figure 3, as other control signal are analogue from and to the controller. Motivation of combine the teaching of Saito and Xu is sufficient to establish prima facie case of obviousness as we must look not only into the field of endeavor, but also into the purpose or problem addressed. Xu does remedy the deficiency of Saito by digital I/O module (port) that is capable to generation control voltages sufficient to communicate with reactor, what Xu teaches in paragraph [0045]).

Regarding claim 2, Applicant argues that “Mazutani fails to teach that the power supply (30) is connected to any PLC; rather, the power supply (30) is included in the PCL system (1). Second, in the Mazutani system, the 10 units (20) are connected to the 
Examiner respectfully disagrees. As Saito teaches at least one microprocessor (paragraph [0075], “The controller 122 includes a microcomputer”) but does not disclose a programmable logic controller (PLC); and a plurality of reactor systems coupled to the PLC by a daisy chain network. Mazutani does remedy the deficiency of Saito by disclosing the controller as a programmable logic controller (PLC) has one or more I/O units that are connected in daisy chain (see Mizutani, paragraph [0246]).

Regarding claim 7 and 16, Applicant argues that “the pipe (90) of the Saito system is mounted on the mode converter (34), not on the waveguide (32). Furthermore, the pipe (90) introduces a gas into the chamber (12), but the pipe (90) does not have any gas outlet through which the gas processed by a plasma exits the chamber (12). In the Saito system, the gas in the chamber (12) exits through the exhaust hole (12h), not through the pipe (90). As such, Saito fails to teach or suggest the adaptor”.

Examiner respectfully disagrees. First of all rejection recites wave guide 16 and not waveguide 32. Here Saito teaches an adaptor 90 mounted on a first side of the waveguide 16 and configured to introduce a first gas into the plasma cavity and including a gas outlet through which a gas processed by the plasma exits the plasma cavity 82 in FIG. 3 and see paragraph [0050].



Examiner respectfully disagrees. As Saito teaches at least one microprocessor (paragraph [0075], “The controller 122 includes a microcomputer”) but does not disclose a programmable logic controller (PLC); and a plurality of reactor systems coupled to the PLC by a daisy chain network. Mazutani does remedy the deficiency of Saito by disclosing the controller as a programmable logic controller (PLC) has one or more I/O units that are connected in daisy chain (see Mizutani, paragraph [0246]).

35 USC 103 rejections cannot be withdrawn regarding dependent claims 2-10, 12-19 for the dependency of independent claims 1 and 11, respectively. As for above mentioned reason, it is believed that the 35 USC 103 rejection should be sustained for claims 1 and 11. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612.  The examiner can normally be reached on M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SYED M KAISER/Examiner, Art Unit 2844